                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re application of ILDAR UZBEKOV,                Case No. 19-mc-80162-JCS
                                                        Applicant.
                                   8
                                                                                            ORDER TO FILE STATUS REPORT
                                   9

                                  10

                                  11

                                  12          On June 14, 2019, Ildar Uzbekov filed an application to issue a subpoena to Cloudflare,
Northern District of California
 United States District Court




                                  13   Inc. to obtain documents for use in a foreign proceeding pursuant to 28 U.S.C. § 1782. The Court

                                  14   granted that application on June 27, 2019, without prejudice to Cloudflare moving to quash no

                                  15   later than July 19, 2019. That deadline has passed, and no such motion has been filed.

                                  16          Uzbekov shall file a status report no later than August 14, 2019, indicating whether any

                                  17   issues remain outstanding and whether there is any reason this matter should not be closed. Any

                                  18   other interested party may file a response to this order by the same deadline.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 7, 2019

                                  21                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  22                                                   Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
